

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This is an Employment Agreement (“Agreement”) between Winland Electronics, Inc.,
a Minnesota corporation (the “Corporation”), and Thomas J. de Petra
(“Employee”).


Recitals
 
WHEREAS, Employee has been acting as the Corporation’s Interim Chief Executive
Officer and President; and
 
WHEREAS, On April 23, 2008, the Corporation’s Board of Directors appointed
Employee the Corporation’s Chief Executive Officer and President and eliminated
the Interim nature of the relationship; and
 
WHEREAS, Employee and the Corporation desire to state in writing the terms and
conditions of Employee’s employment by the Corporation; and
 
WHEREAS, Employee and the Corporation agree to the terms and conditions of
Employee’s employment by the Corporation hereinafter set forth in this
Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth below, the parties agree as follows:


 
ARTICLE 1
EMPLOYMENT; TERM OF EMPLOYMENT


1.1)           Employment.  The Corporation hereby agrees to continue to employ
Employee and Employee hereby agrees to continue employment with the Corporation
in the position of Chief Executive Officer and President upon the terms and
conditions hereinafter set forth in this Agreement effective as of the date on
which Employee executes this Agreement.


1.2)           Term.  Employee’s employment with the Corporation shall continue
until terminated by Employee or the Corporation in accordance with Articles 4 or
6.


 
ARTICLE 2
DUTIES; EXTENT OF SERVICES


2.1)           Duties.  During Employee’s employment with the Corporation,
Employee shall serve the Corporation faithfully and to the best of his
ability.  Except as approved in writing by the Board of Directors or its
designees, which approval shall not be unreasonably withheld, Employee shall
devote his full business and professional time, energy, and diligence to the
performance of the duties of such office.  Employee shall perform such duties
for the Corporation (a) as are customarily incident to his office and (b) as may
be assigned or delegated to him from time to time by the Board of
Directors.  During employment with the Corporation, Employee shall not engage in
any other business activity that would conflict or interfere with his ability to
perform his duties under this Agreement.  Employee shall use his best efforts to
promote the interests of the Corporation.

 
2.2)           Compliance with Rules; Authority.  Employee agrees to be subject
to the Corporation’s control, rules, regulations, policies and
programs.  Employee further agrees that he shall carry on all correspondence,
publicity and advertising in the Corporation’s name and he shall not enter into
any contract on behalf of the Corporation except as expressly authorized by the
Corporation.


ARTICLE 3
COMPENSATION


3.1)           Compensation for Services.  As compensation for his services to
the Corporation, the Corporation will pay Employee as set forth in the attached
Exhibit A, which shall be reviewed by the Board of Directors and/or its designee
from time to time but no less than annually.  All compensation paid to Employee
shall be inclusive of all applicable income, social security, and other taxes
and charges that are required by law to be withheld by the Corporation or that
are requested to be withheld by Employee.  All regular compensation shall be
payable in accordance with the Corporation’s usual payroll schedule.


3.2)           Benefits.  Employee shall be eligible to participate in or
receive benefits under the Corporation’s paid time off (PTO) policy, employee
benefit plans, health plans, or arrangements, if any, made available from time
to time by the Corporation to its employees as set forth in an employee manual
or otherwise including, but not limited to, medical, dental, and long-term
disability coverage, to the extent that Employee’s age, tenure, and title make
him eligible to receive those benefits.  Nothing in this Agreement is intended
to or shall in any way restrict the Corporation’s right to amend, modify or
terminate any of its benefits or benefit plans during the term of Employee’s
employment.


3.3)           Business Expenses.  During Employee’s employment, the Corporation
shall reimburse Employee for all ordinary and necessary business expenses
incurred by Employee in connection with the business of the Corporation and its
subsidiaries and consistent with the Corporation’s policies in effect from time
to time with respect to travel, entertainment and other business
expenses.  Payment or reimbursement to Employee will be made upon submission by
Employee of vouchers, receipts or other evidence and documentation of such
expense in a form reasonably satisfactory to the Corporation and in compliance
with applicable requirements of taxing authorities.


ARTICLE 4
TERMINATION


4.1)           Termination.  Either Employee or the Corporation may terminate
the employment relationship at any time, for any or no reason, upon ninety (90)
days’ written notice to the other party.  The Corporation shall have the right,
in its sole discretion, to provide Employee ninety (90) days’ pay and benefits
in lieu of written notice.  Notwithstanding the foregoing, the Corporation shall
have the right to terminate Employee’s employment immediately for “Cause” as
defined in Section 4.4 below.


4.2)           Return of Property.  Immediately upon termination (or at such
earlier time as requested by the Corporation’s Board of Directors or its
designees), Employee shall deliver to the Corporation all of its property,
including but not limited to all work in progress, research data, equipment,
originals and copies of documents and software, customer information and lists,
financial information, and all other material in Employee’s possession or
control that belongs to the Corporation or its customers or contains
Confidential Information (as defined in Section 5.1(E) below).


4.3)           Payment Upon Termination.  Except as provided in Section 4.4 or
Article 6, after the effective date of termination, Employee shall not be
entitled to any compensation, benefits, or payments whatsoever except for
compensation earned through Employee’s last day of employment and any accrued
benefits.


4.4)           Severance.  If Employee satisfies the conditions set forth in
Section 4.4(C) of this Agreement, the Corporation will provide Employee the
severance benefits described in this Section 4.4.  Nothing in this provision is
intended to limit the Corporation’s right to provide Employee ninety (90) days’
pay and benefits in lieu of written notice or Employee’s right to receive such
pay and benefits, nor shall such pay and benefits in any way limit the severance
contemplated by Section 4.4 of this Agreement.


A.           Termination by Employer with Cause.  For purposes of this Article
4, “Cause” shall be defined to include, but not be limited to, the following:


1.           Employee’s neglect of any of his material duties or his failure to
carry out reasonable directives from the Board of Directors, or its designees,
or failure to comply with rules, regulations or policies of the Corporation or
its Board of Directors;


2.           Any willful or deliberate misconduct that is injurious to the
Corporation, its business reputation or its goodwill;


3.           Dishonesty in any dealings between Employee and the Corporation or
between Employee and vendors or customers of the Corporation;


4.           Employee’s commission of a felony, or other crime involving moral
turpitude or immoral conduct, whether or not against the Corporation and whether
or not committed during Employee’s employment;


5.           Employee’s acting in a manner adverse to the best interests of the
Corporation including, but not limited to, being under the influence of alcohol
or illegal drugs while on the job; or


 
6.
Employee’s breach of any term of this Agreement.



B.           Termination by Employee for Good Reason.  For purposes of this
Article 4, “Good Reason” shall be defined to include the following:


1.           The assignment to Employee, without Employee’s consent, of
employment responsibilities that are not of comparable responsibility and status
to the employment responsibilities described in this Agreement;


2.           The Corporation’s reduction of Employee’s base salary without
Employee’s consent except for any reduction implemented as part of a broad-based
employee cost reduction initiative; or


3.           The Corporation’s requiring Employee to be based anywhere other
than within one hundred (100) miles of the Corporation’s principal location at
the time of Employee’s execution of this Agreement.


C.           Severance Benefits Upon Termination by the Corporation Without
Cause or Termination by Employee for Good Reason.  If (1) Employee’s employment
is terminated by the Corporation without Cause in accordance with Section 4.1 or
is terminated by Employee for Good Reason in accordance with Section 4.4(B), and
(2) Employee executes and does not rescind a separation agreement supplied by
the Corporation, which will include, but not be limited to, a comprehensive
release of all legal claims, then the Corporation will (a) pay Employee in a
lump sum or at regular payroll intervals, at the Corporation’s option, an amount
equal to twelve (12) months of Employee’s then current base salary, subject to
required and authorized deductions and withholdings; and (b) continue to pay the
Corporation’s ordinary share of premiums for six (6) calendar months for
Employee’s COBRA continuation coverage in the Corporation’s group medical,
dental, and life insurance plans (as applicable), provided Employee elects such
continuation coverage and timely pays Employee’s share of such premiums, if any.




ARTICLE 5
RESTRICTION AGAINST COMPETITION; CONFIDENTIALITY


5.1)           Restriction Against Competition.  Employee acknowledges that he
is employed in a position of trust and confidence and has had and will continue
to have access to and become familiar with the unique methods, services and
procedures used by the Corporation and that, as part of Employee’s duties, he
has developed and will continue to develop and maintain close working
relationships with vendors, customers and employees of the Corporation and its
subsidiaries.  Employee further acknowledges that the Corporation and its
subsidiaries, over the years, through goodwill, advertising, honest business
methods and aggressive promotion, have built a lucrative business and obtained
loyal vendors and customers.  Employee further acknowledges that disclosure or
use of any of the Corporation’s Confidential Information relating to the
operation of the business of the Corporation or its subsidiaries (as defined in
Section 5.1(E) of this Agreement) could have a serious detrimental effect upon
the Corporation, the monetary loss from which would be difficult, if not
impossible, to measure.  In consequence of the foregoing, and in consideration
for the Corporation’s agreement to provide severance rights and benefits to
Employee as set forth in Article 4 of this Agreement and the Change of Control
rights and benefits to Employee as set forth in Article 6 of this Agreement,
which Employee acknowledges and agrees are rights and benefits to which he is
otherwise not entitled, Employee agrees as follows:


A.           Noncompetition.  During Employee’s employment and for a period of
two (2) years after termination of Employee’s employment, regardless of the
reason for and timing of the termination, Employee agrees as follows:


 
1.
Not to directly or indirectly engage in, own, manage, operate, join, control,
consult with, participate in the ownership, operation or control of, be employed
by, perform services for, contract with or be connected with as a director,
officer, principal, shareholder, member, agent, consultant, salesperson or
otherwise, any person, corporation, partnership or other entity that produces or
markets any product or service competitive with the Corporation’s environmental
controls and sensors business, or conspire with others to do so;



 
2.
Not to directly or indirectly engage in, own, manage, operate, join, control,
consult with, participate in the ownership, operation or control of, be employed
by, perform services for, contract with or be connected with as a director,
officer, principal, shareholder, member, agent, consultant, salesperson or
otherwise, any person, corporation, partnership or other entity that produces or
markets any product or service competitive with the Corporation’s electronic
manufacturing services (“EMS”) business, or conspire with others to do so, in
any state where the Corporation markets its EMS business or, as of Employee’s
termination date, has articulable plans to actively do so.



B.
Exceptions to Noncompetition.  The restrictions contained in Section 5.1(A) will



1.
Not prevent Employee from the following:



 
a.
Owning up to three percent (3%) of a publicly held company that competes with
the Corporation and/or its subsidiaries, so long as Employee does not otherwise
violate the terms of this Article 5; or



 
b.
Accepting employment with a large diversified organization with separate and
distinct divisions that do not compete, directly or indirectly, with the
Corporation on the following conditions: Prior to accepting such employment,
Employee provides the Corporation written assurance that he will not provide any
of the Corporation’s trade secrets or other Confidential Information to the new
employer, will not render any services, directly or indirectly, to any division
or business unit that competes, directly or indirectly, with the Corporation,
and that he will not violate any of the terms of Article 5 of this Agreement; or



 
2.
Have no force or effect if the circumstances of Employee’s termination of
employment trigger the Corporation’s obligation to pay severance pursuant to
Section 4.4 or Change of Control Termination amounts pursuant to Article 6
herein and the Corporation is unable to pay the amount due to Employee as a
result of the Corporation’s liquidation or insolvency.



C.           Nonsolicitation of Customers.  Employee agrees he will not, during
his employment and for a two-year period immediately following termination of
his employment hereunder, regardless of the reason for and timing of the
termination, attempt to divert any business of the Corporation or its
subsidiaries by soliciting, contacting, or communicating with any customers of
the Corporation or its subsidiaries with whom Employee, or employees under his
supervision, had contacts during the year preceding termination of his
employment or any persons or entities who might reasonably be considered within
the class of customers actively solicited by the Corporation or its
subsidiaries.


D.           Nonsolicitation of Employees and Contractors.  Employee agrees he
will not, during his employment and for a two-year period immediately following
termination of his employment, regardless of the reason for and timing of the
termination, solicit any then-current employee or contractor of the Corporation
or its subsidiaries for the purpose of hiring or attempting to hire such
employee or contractor, nor will Employee in any manner attempt to persuade or
encourage any of the then-current employees or contractors of the Corporation or
its subsidiaries to discontinue their employment or contractual engagement with
the Corporation or its subsidiaries.


E.
Confidential Information.  Employee will not, during or after the term of this
Agreement, directly or indirectly, use or disclose any of the Corporation’s
Confidential Information relating to the operation of the business of the
Corporation or its subsidiaries to any person, firm, corporation, association,
or other entity for any reason or purpose whatsoever except the furtherance of
the interests of the Corporation or its subsidiaries.  For purposes of this
Agreement, “Confidential Information” includes but is not limited to the
following:



Information not generally known and which is proprietary to the Corporation
including, without limitation, use of or customization to computer application
programs; financial, management, or customer data that is provided, or to which
access is provided, in the course of employment by the Corporation; data or
conclusions or opinions formed by Employee in the course of employment; policies
and procedures; manuals; trade secrets; methods, procedures, or techniques
pertaining to the business of the Corporation or a customer of the Corporation;
specifications for products or services of the Corporation; systems; price
lists; marketing plans; sales or service analyses; financial information;
customer names or other information; vendor names or other information; employee
names or other information; research and development data; diagrams; drawings;
videotapes, audiotapes, or computerized media used as training regimens; notes,
memoranda, notebooks, and all other records or documents that are handled, seen,
or used by Employee in the course of employment; information not likely to be
available to the general public without the expenditure of time or expense; and
any other information designated as such by the Corporation in its sole
discretion as confidential.  “Confidential Information” does not include (i)
information which is in the public domain, (ii) information which, through no
fault of Employee, hereafter comes into the public domain, or (iii) information
disclosed to Employee by third parties who do not violate duties to the
Corporation in disclosing that information.


5.2           Copyrights.


A.
Employee hereby acknowledges and agrees that, to the extent any work performed
by Employee for the Corporation gives rise to the creation of any copyrightable
material (“Work”), all such Work, including all text, software, source code,
scripts, designs, diagrams, documentation, writings, visual works, or other
materials shall be deemed to be a work made for hire for the Corporation.

 
B.
To the extent that title to any Work may not, by operation of law, vest in the
Corporation or such Work may not be considered work made for hire for the
Corporation, all rights, title and interest therein were assigned and are hereby
irrevocably assigned to the Corporation, including but not limited to the right
to sue for past, present, and future infringement of any Work.  All such Work
shall belong exclusively to the Corporation, with the Corporation having the
right to obtain and to hold in its own name, copyrights, registrations or such
other protection as may be appropriate to the subject matter, and any extensions
and renewals thereof.

 
C.
To the extent that title to any Work may not be assigned to the Corporation,
Employee hereby grants the Corporation a worldwide, nonexclusive, perpetual,
irrevocable, fully paid-up, royalty-free, unlimited, transferable, sublicensable
license, without right of accounting, in such Work.

 
D.
Employee agrees to execute and deliver without further consideration such
documents and to perform such other lawful acts as the Corporation, its
successors and assigns may deem necessary to fully secure the Corporation’s
rights, title or interest in all Works as set forth in this Agreement.



5.3           Inventions.
 
A.
Employee agrees to communicate promptly and fully to the Corporation all
inventions, discoveries, improvements or designs conceived or reduced to
practice by Employee during the period of his employment with the Corporation
(alone or jointly with others), and, except as provided in Section 5.3(C),
Employee will and hereby does assign to the Corporation and/or its nominees all
of his right, title and interest in such inventions, discoveries, improvements
or designs and all of his right, title and interest in any patents, patent
applications or copyrights based thereon without obligation on the part of the
Corporation to pay any further compensation, royalty or payment to Employee.



B.
Employee further agrees to assist the Corporation and/or its nominee (without
charge but at no expense to Employee) at any time and in every proper way to
obtain and maintain for its and/or their own benefit, patents for all such
inventions, discoveries and improvements and copyrights for all such designs.



C.
This Agreement does not obligate Employee to assign to the Corporation any
invention, discovery, improvement or design for which no equipment, supplies,
facility or trade secret information of the Corporation was used and which was
developed entirely on Employee’s own time, and (i) which does not relate (A)
directly to the business of the Corporation or (B) to the Corporation’s actual
or demonstrably anticipated research or development, or (ii) which does not
result from any work performed by Employee for the Corporation.



D.
Employee shall keep complete, accurate and authentic accounts, notes, data and
records of all inventions, discoveries, improvements or designs in the manner
and form requested by the Corporation.  Such accounts, notes, data and records
shall be the property of the Corporation, and upon its request Employee shall
promptly surrender the same to the Corporation.



E.
The obligations of this Section 5.3 shall continue beyond the termination of
Employee’s employment with respect to any invention, discovery, improvement or
design conceived or made by Employee during the period of Employee’s employment
with the Corporation and shall be binding upon Employee’s assigns, executors,
administrators, and other legal representatives.  In the event Employee is
called upon to render assistance to the Corporation pursuant to Section 5.3(B)
after termination of Employee’s employment with the Corporation, the Corporation
shall pay Employee reasonable compensation for the assistance rendered and shall
call upon Employee for assistance at such reasonable times so as not to
interfere with Employee’s new employment or business.  For purposes of this
Agreement, any invention, discovery, improvement or design relating to the
business of the Corporation upon which Employee files a patent, trademark or
copyright application within one (1) year after termination of Employee’s
employment with the Corporation shall be presumed to have been made while
Employee was employed by the Corporation, subject to proof to the contrary by
good faith, written and duly corroborated records establishing that such
invention, discovery, improvement or design was conceived and made by Employee
following termination of employment and without violation of his continuing
obligations under Section 5.1(E) hereof.



5.4           Specific Performance and Injunctive Relief.  Employee acknowledges
that the restrictions and covenants contained in this Article 5 are reasonable
and necessary to protect the legitimate interests of the Corporation.  Employee
understands and agrees that the remedies at law for any violation of the
restrictions or covenants by this Article 5 may be inadequate, that such
violations may cause irreparable injury within a short period of time and that
the Corporation shall be entitled to preliminary injunctive relief and other
injunctive relief against such violation or threatened violation without the
necessity of proving actual damages.  Such injunctive relief shall be in
addition to and not in limitation of any and all other remedies the Corporation
shall have in law and at equity for the enforcement of such restrictions and
covenants.  Nothing herein provided shall be construed as prohibiting the
Corporation or Employee from pursuing any other remedies available in the event
of breach or threatened breach, including the recovery of damages.  In the event
of a violation of any of the provisions of this Article 5, the successful party
shall have the right to collect a reasonable attorney’s fee for bringing such
legal or equitable action or otherwise enforcing the terms and conditions of
this Article.


5.5           Acknowledgement.  Employee acknowledges that he has carefully
considered the restrictions contained in this Article 5 and determined that the
restrictions in this Article 5 will not unduly restrict him in securing other
suitable employment in the event of the termination of his employment with the
Corporation.


ARTICLE 6
CHANGE OF CONTROL


6.1)           Change of Control Right and Payment.  In consideration for
Employee entering into the noncompetition, nonsolicitation, confidentiality, and
other obligations set forth in Article 5, the following Change of Control rights
and benefits will apply during the term of Employee’s employment with
Corporation:


A.
For a period of two (2) years following a Change of Control, as defined in
Section 6.2., Employee shall have the right, within Employee’s sole discretion,
to terminate employment with the Corporation for a “Change of Control Good
Reason” as defined in Section 6.2.  Such termination shall be accomplished by
Employee giving ninety (90) days’ written notice to the Corporation of
Employee’s decision to terminate.



B.
In the event of a Change of Control Termination, as defined in Section 6.2.,
then, in lieu of any severance benefits payable under Section 4.4 and without
further action by the Board of Directors, the Corporation shall pay to Employee
an amount equal to Employee’s compensation (including any (a) base salary, and
(b) annual bonuses, but excluding non-cash fringe benefits such as insurance and
perquisites) for the two completed fiscal years preceding such termination,
which amount shall be paid by the Corporation in 24 equal monthly installments
beginning on the first day of the calendar month following the calendar month in
which such Change of Control Termination occurs with the remaining payments made
on the first day of each of the succeeding 23 months.  Notwithstanding the
foregoing, in no event shall Employee receive any Change of Control Action, as
defined below, which would constitute a “parachute payment” for purposes of Code
Section 280G, or any successor provision, and the regulations thereunder.  In
the event any Change of Control Actions would constitute a “parachute payment,”
Employee shall have the right to designate those Change of Control Actions which
would be reduced or eliminated so that Employee will not receive a “parachute
payment.”  For purposes of this Section 6.1, a “Change of Control Action” shall
mean any payment, benefit or transfer of property in the nature of compensation
paid to or for the benefit of Employee under any arrangement which is considered
contingent on a Change of Control for purposes of Code Section 280G, including,
without limitation, any and all of the Corporation’s salary, bonus, incentive,
restricted stock, stock option, compensation or benefit plans, programs or other
arrangements, and shall include any benefits payable under this Agreement.



C.
Interest.  In the event the Corporation does not make timely payment of the
Change of Control Termination amounts described in Section 6.1, Employee shall
be entitled to receive interest on any unpaid amount at the prime rate of
interest (or such comparable index as may be adopted) published from time to
time by the Wall Street Journal.



D.
Attorneys’ Fees.  In the event Employee prevails in an action against the
Corporation to enforce or defend his rights under Article 6 of this Agreement,
or to recover damages for breach thereof, Employee shall be entitled to recover
from the Corporation any reasonable expenses for attorneys’ fees and
disbursements incurred.



6.2)           Definitions.  For purposes of this Article 6, the following
definitions shall be applied:


A.           “Continuing Directors” shall mean the directors of the Corporation
as of the date of Employee’s execution of this Agreement and any new director
whose election to the Board of Directors or nomination for election to the Board
of Directors is approved by a vote of at least two-thirds (2/3) of the directors
as of the date of Employee’s execution of this Agreement who are then still in
office.


B.           “Change of Control” shall mean any of the following events unless
approved in advance by a majority of the Continuing Directors:


1.           The acquisition of direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934) in the
aggregate of securities of the Corporation representing twenty percent (20%) or
more of the total combined voting power of the Corporation’s then issued and
outstanding securities by any person or entity, or group of associated persons
or entities acting in concert, except for the officers and directors of the
Corporation as of the date this Agreement is executed; or


2.           A merger or consolidation to which the Corporation is a party if
the individuals and entities who were shareholders of the Corporation
immediately prior to the effective date of such merger or consolidation have
beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of less than fifty percent (50%) of the total combined voting power for
election of directors of the surviving corporation following the effective date
of such merger or consolidation; or


3.           The sale of the properties and assets of the Corporation,
substantially as an entirety, to any person or entity which is not a
wholly-owned subsidiary of the Corporation; or


4.           A change in the composition of the Corporation’s Board of Directors
at any time after Employee’s execution of this Agreement such that the
Continuing Directors cease for any reason to constitute at least a fifty-one
percent (51%) majority of the Board.


C.           “Change of Control Termination” shall mean with respect to Employee
any of the following events occurring within two (2) years after a Change of
Control:


1.           Termination of Employee’s employment by the Corporation for any
reason other than pursuant to Section 4.4(A) (a “Cause” termination); or


2.           Termination of Employee’s employment by Employee pursuant to
Section 6.1.  A Change of Control Termination by Employee shall not include
termination by reason of death or disability.


D.           “Change of Control Good Reason” shall mean a good faith
determination by Employee that one or more of the following events has occurred,
without Employee’s express written consent, after a Change of Control:


1.           A change in Employee’s reporting responsibilities, titles or
position as in effect immediately prior to the Change of Control, or any removal
of Employee from, or any failure to re-elect Employee to, any of such positions,
which has the effect of materially diminishing Employee’s responsibility or
authority;


2.           A material reduction by the Corporation in Employee’s total
compensation as in effect immediately prior to the Change of Control or as the
same may be increased from time to time;
 
3.           The Corporation requiring Employee to be based anywhere other than
within one hundred (100) miles of Employee’s job location at the time of the
Change of Control;

4.           Without replacement by a plan, program, or arrangement providing
benefits to Employee of the Corporation and its subsidiaries equal to or greater
than those discontinued or adversely affected, the failure by the Corporation to
continue in effect, within its maximum stated term, any pension, bonus,
incentive, stock ownership, purchase, option, life insurance, health, accident,
disability, or any other employee compensation or benefit plan, program or
arrangement, in which Employee is participating immediately prior to a Change of
Control or the taking of any action by the Corporation that would adversely
affect Employee’s participation or materially reduce Employee’s benefits under
any of such plans, programs or arrangements;


5.           The taking of any action by the Corporation that would materially
and adversely affect the workplace environment existing at the time of the
Change of Control in or under which Employee performs his employment duties; or


6.           The taking of any action by the Corporation that would materially
change the Corporation’s business strategies or practices existing at the time
of the Change of Control including, but not limited to, changes in the types and
brands of products offered, advertising and promotion programs, employment
policies, and the segment to which the Corporation markets its products.


 
ARTICLE 7
MISCELLANEOUS


7.1)           Severability.  If any term or provision of this Agreement shall
be held to be invalid or unenforceable for any reason, such term or provision
shall be ineffective to the extent of such invalidity or unenforceability
without invalidating the remaining terms or provisions of this
Agreement.  Without in any way limiting the generality of the foregoing, in the
event that any provision of Article 5 hereof is held invalid or unenforceable by
a court of competent jurisdiction, the Corporation and Employee agree that that
part should modified by the court to make it enforceable to the maximum extent
possible.  If the part cannot be modified, then that part may be severed and the
other parts of this Agreement shall remain enforceable.


7.2)           Section 409A Requirements.  The Corporation and Employee
recognize and agree that revisions to the post-termination payments and benefits
provisions contemplated by Section 4.4 and Article 6 may be necessary and
desirable to comply with the requirements of Internal Revenue Code Section 409A,
and the regulations, notices and other guidance of general application issued
thereunder (hereinafter, “409A Requirements”), in a manner intended to prevent
any adverse tax consequences to Employee and the Corporation as a result of any
failure to so comply.  Any such revisions will be made only with the written
consent of both parties; and each of them agrees to cooperate in good faith to
make any such revisions in a manner that timely complies with the 409A
Requirements.


7.3)           Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient, if given in person or if in writing, sent by
certified mail, return receipt requested, to the last known residence address in
the case of Employee or to its principal office in the case of the Corporation.


7.4)           Waiver of Breach.  The failure of either party hereto to enforce
its rights under any provision of this Agreement shall not operate or be
construed as a waiver of such breach or of any subsequent breach by any party.


7.5)           Entire Agreement.  This Agreement contains the entire agreement
of the parties concerning the employment of Employee by the Corporation and
supersedes and replaces any prior agreement or arrangement relative to
Employee’s employment by the Corporation, whether oral or written.  Except as
provided in Section 7.1 of this Agreement, no modification, supplement, or
amendment of any provision hereof shall be valid unless made in writing and
signed by the parties against whom enforcement of any waiver, change,
modification, extension or discharge is sought.


7.6)           Governing Law.  This Agreement shall be construed and interpreted
according to the laws of the State of Minnesota.


7.7)           Headings.  The captions set forth in this Agreement are for
convenience only and shall not be considered a part of this Agreement or in any
way limiting or amplifying the terms or provisions hereof.


7.8)           Obligations Which Survive Termination.  The obligations and
remedies of Sections 4.2, 4.3, 4.4, and Articles 5, 6 and 7 of this Agreement
shall survive the termination of this Agreement or any successor relationship
and the termination of Employee’s employment for any reason, except as expressly
otherwise provided for in this Agreement.


7.9)           Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the Corporation and Employee and their respective
successors, assigns, heirs, executors, and administrators, except that the
services to be performed by Employee are personal and are not assignable.


7.10)         Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year written below.




 
 

  WINLAND ELECTRONICS, INC.          
Date:  May 6, 2008
By:
/s/ Thomas J. Goodmanson        Thomas J. Goodmanson       Chairman          




             
Date:  May 6, 2008
By:
/s/ Thomas J. de Petra       Thomas J. de Petra       Employee          


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


In consideration of the mutual covenants and undertakings set forth in the
Employment Agreement between Winland Electronics, Inc., a Minnesota corporation
(the “Corporation”), and Thomas J. de Petra (“Employee”), the parties agree as
follows:


1.           Base Salary.  For each fiscal year of the Corporation during
Employee’s employment, the Corporation shall pay Employee an annual base salary
(“Base Salary”) in the amount determined by the Compensation Committee of the
Corporation’s Board of Directors, provided that such amount shall not be less
than the Base Salary for the immediately preceding fiscal year without the
consent of Employee unless such reduction is implemented as part of a
broad-based employee cost reduction initiative.  For the fiscal year from
January 1, 2008 (effective April 24, 2008) through December 31, 2008, Employee’s
annual Base Salary shall be $202,000, payable in accordance with the
Corporation’s usual payroll schedule.


2.           Bonus.  The Corporation may, but is not obligated to, pay Employee
an annual bonus (“Annual Bonus”) consisting of stock options or a cash payment
or both, the amounts of which, if any, shall be determined by the Compensation
Committee of the Board of Directors.  If any Annual Bonus is earned by Employee,
it shall be paid within ninety (90) days after the end of the Corporation’s
applicable fiscal year.


3.           Health Club Membership.  The Corporation shall pay a monthly health
club membership for Employee.  Such payment will be for an amount not to exceed
$200 per month and shall be reimbursed to Employee, upon demand and proof of
payment received from Employee.


4.           Stock Option Grant.  The Corporation shall issue to Employee, a
stock option for the purchase of 50,000 shares of the Corporation’s common
stock.  Such stock option vests 20% annually starting on May 6, 2009 and expires
on May 6, 2014.  The exercise price of the option shall be $1.74 per share
price, which reflects the closing price of the Corporation’s common stock on the
American Stock Exchange on May 6, 2008.


5.           Paid Time Off.  The Corporation shall give Employee paid time off
of four (4) weeks per year.  For 2008, such four (4) weeks shall be on an
annualized basis effective as of April 24, 2008.


6.           Amendment.  The Board of Directors and/or its designee reserves the
right to modify, supplement and/or amend the terms of this Exhibit A from time
to time with written notice to Employee.


 
 
 
 


IN WITNESS WHEREOF, the parties hereto have caused this Exhibit A to be duly
executed and delivered as of the day and year written below.



  WINLAND ELECTRONICS, INC.          
Date:  May 6, 2008
By:
/s/ Thomas J. Goodmanson        Thomas J. Goodmanson       Chairman          

 
 

             
Date:  May 6, 2008
By:
/s/ Thomas J. de Petra        Thomas J. de Petra       Employee          

 